Citation Nr: 1417630	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-03 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Esq.


WITNESSES AT HEARINGS ON APPEAL

Veteran, Veteran's wife, and Veteran's daughter (J.D.)



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1963 to January 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In June 2010, a hearing was held before a Decision Review Officer (DRO) at the RO.  In September 2012, a videoconference hearing was held before the undersigned.  Transcripts of both hearings are associated with the record.

The issues of service connection for a prostate disability and for an intestinal disability, and compensation for a child being stillborn, have been raised by the record (in December 2009), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The claims seeking service connection for hypertension and for a skin disability are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran has a diagnosed of PTSD related to stressors in service that have been corroborated by credible supporting evidence.



CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran contends that he suffers from PTSD as a result of military stressors related to his work as a boatswain in the Navy aboard the USS Valley Forge, including performing body bag detail (which involved frequently picking up mangled and dead bodies - often of his fallen comrades - and putting them into body bags), and enduring "combat exposure" as part of naval assaults and the aforementioned body bag detail.  His DD Form 214 confirms that his military occupational specialty (MOS) in service was Boatswain and that he served aboard the USS Valley Forge, but does not document any awards that connote combat.

The Veteran's service treatment records (STRs) do not note any complaints, findings, diagnosis, or treatment of PTSD (or any acquired psychiatric disability).  Postservice VA treatment records dating since February 2008 have consistently documented a diagnosis of, and treatment for, PTSD.  He reported to his VA treatment providers on multiple occasions that he has been dealing with PTSD symptoms ever since service, and that such symptoms included nightmares about Vietnam, tremendous fear triggered by the sound of running water (which reminded him of the strong rains in Vietnam and having to trudge through water to pick up dead bodies), and an aversion to donating blood (because he donated blood so frequently in service while on board ship).

In February 2008, a VA social worker assigned the Veteran a "provisional dx [diagnosis] of PTSD due to his combat hx [history] with a Navy assault unit in Vietnam (3 tours) and his related re-experiencing and hypervigilance symptoms."  One week later in February 2008, the same VA social worker stated, "Based on the tremendous amount of fear and panic related to the dissociative episodes and nightmares and the brief descriptions of his combat experience in Vietnam, they [such symptoms] are likely linked to PTSD related to Vietnam..."  In February 2009, the same VA social worker opined that "his 3 tours in Vietnam with a Navy assault unit were devastatingly impactful to him...in my professional opinion, it is quite evident that he has been battling chronic, severe PTSD now for many decades."

In May 2009 and December 2009 statements, the Veteran's wife, daughters, and son-in-law all described their observations of how the Veteran's behavior and temperament had changed in a negative way due to his service in the military.

At the June 2010 hearing, the Veteran described his claimed stressors in service and how he has suffered from PTSD symptoms ever since those traumatic experiences.  His daughter (J.D.) testified that she witnessed her father's strong emotions during his postservice years while she was growing up.

On fee-basis VA PTSD examination by QTC Medical Services in September 2010, the Veteran described his current ongoing symptoms of nightmares, dissociative episodes, social isolation, anxiety, insomnia, and irritability.  He also reported having trouble sleeping for 40 years.  In terms of his stressor event, he reported that he served three tours in Vietnam while stationed on the USS Valley Forge and frequently moved body bags of dead soldiers, which was highly traumatizing, in 1964, 1965, and 1966.  He also reported seeing hundreds of body bags of dead comrades.  He described his response to this stressor event at the time of the trauma as feeling helpless, horror, stunned, and in shock.  The examiner (a clinical psychologist) diagnosed PTSD, noting that the Veteran met all of the diagnostic criteria for PTSD as a result of his reported traumatic event (i.e., performing body bag detail in service).  The examiner additionally noted that such stressor was not related to a fear of hostile military activity.  In a September 2010 addendum, the examiner noted that the Veteran used alcohol to blunt the memories of traumatic events in Vietnam.

At the September 2012 hearing, the Veteran again testified regarding his claimed stressors in service and how he had suffered from PTSD symptoms ever since those traumatic experiences.  His wife and daughter (J.D.) also testified regarding their observations of the Veteran's PTSD symptoms over the years.

Based on his credible sworn hearing testimony and his MOS as a boatswain aboard the USS Valley Forge during the Vietnam War Era the Board finds it reasonable to concede the Veteran's alleged stressor of participating in a body bag detail.

On longitudinal review of the evidence, the Board finds that the competent evidence of record establishes that the Veteran has a diagnosis of PTSD related to stressors in service that have been corroborated by credible supporting evidence.  His VA treating social worker and a VA-contracted clinical psychologist have both provided medical opinions indicating that his current diagnosis of PTSD is related to his body bag detail in service as a Navy boatswain (an occupation confirmed by his DD Form 214).  See 38 C.F.R. § 3.304(f).  Accordingly, service connection for PTSD is warranted.


ORDER

The appeal seeking service connection for PTSD is granted.


REMAND

The Veteran's service personnel records (SPRs) document that he served aboard the USS Valley Forge in 1965, 1966, and 1967.  The updated list of "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" (located at http://vbaw.vba.va.gov/bl/21/rating/docs/shiplist.docx) notes that the USS Valley Forge has been classified as a ship that operated on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore, and specifically operated as troop transport with helicopters and smaller vessels transporting troops on and off shore from September 1964 to September 1969.

The Board finds that, based on the Veteran's credible sworn hearing testimony regarding his duties as a boatswain while stationed on the USS Valley Forge, as well as VA's classification of the ship, the evidence is at least in equipoise that he was exposed to herbicides in Vietnam.

Regarding service connection for hypertension, the Veteran's STRs do not note any complaints, findings, diagnosis, or treatment of hypertension, and his blood pressure on service separation examination was 100/78.  Postservice, a January 2005 private treatment record notes that the Veteran had experienced hypertension for years.  The Veteran has alleged, and provided testimony at his June 2010 and September 2012 hearings, that his PTSD symptoms (including lack of sleep, nightmares, and high stress) have contributed to his current hypertension.  On fee-basis VA hypertension examination by QTC Medical Services in September 2010, the Veteran reported that his hypertension was diagnosed about 15 years prior; the examiner (an osteopath) opined that the Veteran's hypertension was not due to, caused by, the result of, or aggravated by his PTSD, because "the medical records in no way support a condition of poorly controlled hypertension due to his PTSD.  The records on hand show relatively normal blood pressures."  On remand, an examination to secure a new medical opinion (with more complete explanation of rationale) regarding a nexus between the Veteran's hypertension and his now service-connected PTSD, as well as a nexus regarding his hypertension and his exposure to herbicides in service.

The Veteran's STRs do not document any complaints, findings, diagnosis, or treatment of a skin disability.  Postservice, an August 2007 private treatment record notes his complaint of an itchy rash on his hands which had a gradual onset "occurring in a persistent pattern for days" and had spread to his face and upper extremity; a rash and pustules were also noted on his hands, fingernails, feet, dorsum, and toenails, clinically consistent with tinea manuum and tinea pedis; he was assessed with tinea pedis, onchomycosis, and tinea corporis.  The Veteran has alleged, and provided testimony at his June 2010 and September 2012 hearings, that his PTSD symptoms (including high stress, mood swings, and nervousness) cause his skin rashes to flare up, and that his skin disability is caused by his exposure to herbicides in service (with onset right after his military discharge).  On fee-basis VA skin examination by QTC Medical Services in September 2010, the Veteran reported that his skin irritations have existed since the 1960s and occurred intermittently (as often as three times per year, with each occurrence lasting for months); however, at the present examination, there were no signs of skin disease; the examiner noted that there was no pathology to render a diagnosis, and opined that the fungal infection noted in the Veteran's postservice treatment records would not be due to or caused by PTSD.  In a September 2010 addendum, the examiner further opined that fungal infections are not caused or aggravated by PTSD, based on his medical knowledge in conjunction with his review of the Veteran's medical records and history, as well as the fact that there was no pathology of a fungal infection at the contemporaneous examination.  On remand, an examination to obtain an updated opinion regarding a nexus between any current skin disability and the Veteran's now service-connected PTSD (as well as his exposure to herbicides in service) is needed.

Furthermore, as notice to date has been incomplete, on remand, the Veteran should be advised of the specific information and evidence necessary to substantiate a claim of secondary service connection.

Accordingly, the case is REMANDED for the following:

1.  Thereafter, the AOJ should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements, to specifically include furnishing the Veteran notice of the specific information and evidence necessary to substantiate a claim of secondary service connection.

2.  The AOJ should arrange for a hypertension examination of the Veteran by an appropriate physician.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide an opinion that responds to the following: is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension was incurred or aggravated during his service (taking into account his in-service exposure to herbicides) or that it was caused or aggravated (the opinion must specifically discuss concept of aggravation) by his service-connected PTSD?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.
3.  The AOJ should also arrange for a skin examination of the Veteran by an appropriate physician.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each skin disability found.  If a skin disability is not diagnosed, please reconcile that conclusion with the evidence in the record (including in the August 2007 postservice private treatment record) to the contrary.

(b) Please identify the most likely etiology for each skin disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's service (taking into account his in-service exposure to herbicides as well as his allegations of continuity of symptoms since service) or was caused or aggravated (the opinion must specifically discuss concept of aggravation) by his service-connected PTSD?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.

4.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested (i.e., by any additional evidence received), and then review the record and readjudicate the claims remaining on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


